Title: To Alexander Hamilton from George Washington Duncan, 19 March 1799
From: Duncan, George Washington
To: Hamilton, Alexander


          
            Sir,
            Castle William Boston Harbour March 19th ’99
          
          I should not presume to call your attention even for a moment, did I not conceive that the object of my present persuit comes immediately under your direction, As the berths of  Pay master and Quartermaster are to be fill’d from the line of the army and as those must be Lieutenants, may I presume to stand a candidate for either of Offices, there has not as yet been any appointments of that kind in our regiment, oweing we suppose to the new organization of the Army; I hope my former recommendations, (which still remain with the Honble. the Secratary of War) will prove sufficient should they not, I am confident there will be no difficulty in forwarding others, I hope however that those powerfull recommendations which insured to me the appointment which I now have the honour to hold will answer the present purpose.
          Permit me to remain with Respect Your obedient Servant
          
            Geo Washington Duncan
            Lieut in the 2nd. regt Atl & Engineers
          
        